Case 2:21-cv-00662-PA-RAO Document 25 Filed 02/18/21 Page 1 of 1 Page ID #:442


 1                                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   NYLIFE SECURITIES, LLC,                       No. CV 21-00662 PA (RAOx)
12                Plaintiff,                       JUDGMENT
13         v.
14   JASON STREATFEILD,
15                Defendants.
16
17
18         In accordance with the Court’s February18, 2021 Order dismissing plaintiff NYLIFE
19   Securities, LLC’s Second Amended Complaint, it is ORDERED, ADJUDGED, and
20   DECREED that:
21         1.     This action is dismissed without prejudice;
22         2.     Defendant Jason Streatfeild is entitled to his costs of suit pursuant to Federal
23   Rule of Civil Procedure 54.
24
      DATED: February 18, 2021                       ___________________________________
25                                                              Percy Anderson
                                                       UNITED STATES DISTRICT JUDGE
26
27
28
